Citation Nr: 1127910	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for the bilateral hearing loss, currently rated as 30 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran had active service from February 1946 to June 1947.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating of 30 percent disabling for the Veteran's bilateral sensorineural hearing loss.

In his testimony at October 2009 BVA hearing, the Veteran appears to raise the issue of entitlement to earlier effective dates for VA compensation benefits for "the 46 years that I did not get any help or pension" because he believes the earlier decisions denying his claims were issued in error.   However, in this regard an October 2004 decision of the Board denied the issues of entitlement to earlier effective dates for the award of service connection for hearing loss and tinnitus, and Board decisions dated in March 1949 and February 1950 denied entitlement to service connection for otitis interna and bilateral tinnitus.  These decisions are all final.  It appears as though the Veteran is contending by his statement that there was clear and unmistakable error (CUE) in the prior Board decisions, but no formal motion alleging CUE in any of the Board decisions has been filed, nor have any of the Veteran's written statements contained specific allegations of error in fact or law in the Board decisions, as required for a CUE motion.  38 C.F.R. § 20.1404(b) (2010).  If the Veteran is, in fact, contending that there was CUE in any of the above referenced BVA decisions he must file a motion for revision based on CUE directly with the Board if he wishes to pursue a claim on this basis.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

During the entire appeal period, the Veteran's numeric designation of hearing impairment based on pure tone threshold average (and without regard to speech discrimination scores because of an exceptional pattern of hearing impairment) from VA and private audiologic evaluations has been no worse than Level VII hearing in the left ear and no worse than Level VI hearing in the right ear. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter dated in October 2006.  This notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, including the Veteran's increased rating claim, and the relative duties of VA and the claimant to obtain evidence.  

Moreover, a subsequent letter, sent to the Veteran in June 2008, provided the specific rating criteria used to rate hearing loss.  Additionally, the Statement of the Case, issued in December 2007, and subsequent Supplemental Statements of the Case, provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate the claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions when necessary, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

The claim was remanded in December 2009 for additional development of the record, and the RO substantially complied with the remand directives.  As the RO substantially complied with the December 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran seeks a disability rating in excess of 30 percent for the hearing loss.  In essence, he asserts that because he has lost nearly 80 percent of his hearing, that his disability rating should be 80 percent.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's most recent claim for increase was submitted in May 2006.  Since that time, the Veteran's hearing has been evaluated by VA in December 2006 and March 2010, and privately in March 2007 and May 2007.  As detailed below, none of these examination reports show the Veteran's hearing to be worse than Level VI I the right ear and Level VII in the left ear.  

At a VA audiological examination in December 2006, scheduled in conjunction with the Veteran's claim for increase, the audiometric findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

LEFT
75
70
75
65
71
92
RIGHT
75
75
80
75
76
84

Because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 & 4000 Hz) is 55 or over, Table VIA may be used to determine the corresponding Level of hearing impairment if that results in the higher numeral.  In this case, when the figures above are applied to 38 C.F.R. § 4.85, Table VI and VIA, the higher numeral is obtained from Table VIA, and corresponds to Level VI hearing in the right ear and Level VI hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 30 percent rating.  

Similarly, the audiometric findings from the private report dated in March 2007 are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

LEFT
80
80
80
70
78
n/a
RIGHT
80
75
75
75
76
n/a

Again, because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 & 4000 Hz) is 55 or over, Table VIA may be used to determine the corresponding  Level of hearing impairment if that results in the higher numeral.  In this case, when the figures above are applied to 38 C.F.R. § 4.85, Table VI and VIA, the higher numeral is obtained from Table VIA, and corresponds to Level VI hearing in the right ear and Level VII hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 also results in a 30 percent rating.  

Another private audiogram from May 2007 illustrates the severity of the Veteran's hearing loss; however, that audiogram does not reflect that a pure tone threshold was recorded in either ear at the frequency of 3000 Hz.  As such the results of the private May 2007 audiogram are not adequate for rating purposes.  Nevertheless, the pure tone thresholds at the other frequencies (1000, 2000 and 4000) in each ear are comparable, and not substantially worse than, the other audiograms of record.  In the right ear, the pure tone thresholds were 75 at 1000 Hz, 75 at 2000 Hz and 80 at 4000 Hz.  In the left ear, the pure tone thresholds were 70 at 1000 Hz, 65 at 2000 Hz and 70 at 4000 Hz.  

At his personal hearing in October 2009, the Veteran testified that his hearing has always been bad, and that he has not noticed a significant decrease since the examination in December 2006.  This is consistent with the objective findings noted on examination March 2010 as compared with the findings in December 2006 and the private audiogram in March 2007.  

Specifically, the audiometric findings from the VA audiologic examination in March 2010 are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

LEFT
75
80
75
75
76
84
RIGHT
80
80
75
70
76
76

Again, because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 & 4000 Hz) is 55 or over, Table VIA may be used to determine the corresponding  Level of hearing impairment if that results in the higher numeral.  In this case, when the figures above are applied to 38 C.F.R. § 4.85, Table VI and VIA, the higher numeral is obtained from Table VIA, and corresponds to Level VI hearing in the right ear and Level VI hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 also results in a 30 percent rating.  

The examiner noted, with regard to the effects on daily and occupational function, that the Veteran reported difficulty hearing in the majority of listening situations when he was not using his binaural Starkey Destiny 1200 DaVinci BTE hearing aids.  This is certainly consistent with the objective findings, as all of the aforementioned audiometric examinations show a severe hearing loss bilaterally.  

In a September 2010 addendum to the March 2010 examination report, the audiologist noted that the Veteran's private audiologic testing from March 2007 appeared to be valid and reliable, and that this test and the recent March 2010 test results were in good agreement with respect to pure tone thresholds.

While the private examination report from March 2007 appears to show that the hearing loss in the left ear is slightly more severe than on other examinations during the appeal period, the increased level of severity does not increase the overall disability rating when the numeric examination findings are applied to the appropriate Tables in the C.F.R. to determine the appropriate rating.  In this case, the Veteran's numeric designations have always corresponded to a 30 percent rating, with the examination reports consistently showing a Level VI hearing in the right ear and Level VI or Level VII hearing in the left ear.  Even when the worst case scenario (Level VI in the right ear and Level VII in the left ear) is applied to 38 C.F.R. § 4.85, Table VII at 38 C.F.R. § 4.85, the result is a 30 percent rating.  

The fact that the Veteran has a severe hearing loss is neither disputed nor underestimated; however, the Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 30 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.  It is important for the Veteran to understand that the regulations do not permit the assignment of an 80 percent disability rating simply because the Veteran has an 80 percent loss of hearing.  As previously explained, the disability ratings are assigned based the average impairment of earning capacity resulting from a disability.  

Finally, the application of staged ratings has been considered; however, at no time during the course of the appeal has the Veteran's service-connected bilateral hearing loss warranted a rating other than the 30 percent rating currently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hearing loss under consideration here renders impracticable the application of the regular schedular standards.  The Veteran reports that he feels his condition is worse and that his hearing interferes with his ability to hear in a group situation.  The Veteran's statements are considered competent, credible and probative evidence.  However, the regular schedular standards contemplate the symptomatology in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  The hearing difficulty reported by the Veteran is contemplated by the rating schedule in this case.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, a veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran has reported that affects his occupational and daily activities in that he has difficulty hearing in the majority of listening situations when he is not using his hearing aids.  Again, difficulty hearing is contemplated by the schedular criteria.  Moreover, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule, and the Veteran has never asserted such.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A disability rating in excess of 30 percent for bilateral hearing loss is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


